DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL office action upon examination of application number 16/975,756 filed on 08/26/2020. Claims 6-13 are pending in this application, and have been examined on the merits discussed below.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 08/26/2020 has been entered, which cancels claims 1-5, and adds new claims 6-13.
Priority

4.	Application 16/975,756, filed 08/26/2020 is a national stage entry of PCT/DE2019/100259, International Filing Date: 03/20/2019, claims foreign priority to 102018204509.7, filed 03/23/2018.


Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 08/26/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claim 6 recites the limitations of “the movements,” “the nodes,” “the period of time”, which lack antecedent basis and therefore render the claim indefinite. Appropriate correction is required. 
 
9.	Claims 9/10/12/13 recite the limitations “the exchange”, which lacks antecedent basis and therefore renders the claim indefinite. Appropriate correction is required. 

All claims dependent from above rejected claims are also rejected due to dependency.


Claim Rejections - 35 USC § 101

10	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

12.	Claims 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 6-13) is directed to at least one potentially eligible category of subject matter (i.e., process). Thus, Step 1 of the Subject Matter Eligibility test for claims 6-13 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea grouping set forth in the 2019 PEG because the claims recite steps for managing the scheduling of a plurality of vehicles (see paragraph [0001] of the Specification), which encompasses commercial interactions (e.g., agreements in the form of contracts, business relations), and also falls into the “Mental Processes” abstract idea grouping. With respect to independent claim 6, the limitations reciting the abstract idea are indicated in bold below:
a method for scheduling or controlling the movements of a plurality of vehicles over a network of routes, the nodes and edges of the network of routes being formed by route elements (The “scheduling” is a step that can be accomplished mentally such as by human evaluation or judgment and perhaps with the aid of pen and paper); and, 
wherein each vehicle, represented as an entity in a distributed ledger system, enters into transaction agreements with the route elements, likewise represented as entities in said distributed ledger system (The “entering” step is commercial activity because it covers agreements in the form of contracts);
wherein each transaction agreement of a vehicle with a route element comprises at least one time specification defining the period of time for which the route element is occupied by the vehicle, and wherein the route elements belong to a path necessary for a run of the vehicle (This step is organizing human activity for similar reasons as provided for “entering” step above).
Considered together, these steps set forth an abstract idea of scheduling movements of a plurality of vehicles [See Specification at paragraph 0001] and entering into transaction agreements, which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG, and also recites limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a plurality of vehicles, and a distributed ledger system (claim 6). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea [paragraph [0004] of Applicant’s originally filed disclosure establishes that the “distributed ledger systems are known per se from the state of the art.” Therefore, the distributed ledger system is a generically recited computing element], similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a plurality of vehicles, and a distributed ledger system (claim 6). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that “Distributed ledger systems are known per se from the state of the art” (Specification at paragraph 0004). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 7-13 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claim 7 recites “wherein each transaction agreement of a vehicle with a route element comprises a further transaction criterion which designates a fee to be paid for the occupancy of the route element by the vehicle”, claims 9, 12, and 13 recite “wherein the method comprises at least one transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time”, claim 10 recites “wherein the transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 6656-0221PUS1 Page 4 of 6 occupied by the first vehicle during a defined period of time contains a further transaction criterion designating a fee to be paid by the second vehicle for the exchange or release of the route element”, however these limitations cover organizing human activity since they flow directly from the transaction agreements, which encompasses activity for managing commercial interaction, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. The dependent claims (claims 8 and 11) recite additional elements of: wherein the distributed ledger system is configured as a blockchain. It is noted that the claimed use of a blockchain is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Saxena et al., US 2018/0165586 A1 (paragraph 0126 “known blockchain approaches typically use various cryptography and digital signature approaches known to those of the art to prove the identity of various blockchain participants.”). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stöcker, Pub. No.: WO 2017/190794, [hereinafter Stöcker], in view of Carsten Stöcker, Pub. No.: US 2018/0255131 A1, [hereinafter  Carsten].

As per claim 6, Stöcker teaches a method for scheduling or controlling the movements of a plurality of vehicles over a network of routes, the nodes and edges of the network of routes being formed by route elements (page 1, lines 26-28, discussing that a navigation module is configured to calculate an optimal traffic path/route for each vehicle 102, 104 based on the received traffic information and the received location parameter of the vehicle 102, 104; page 11, lines 26-31 & page 12, lines 1-8, discussing that the peer-to-peer network and a peer-to-peer application, respectively, can be configured to assist a vehicle for autonomous driving…Environmental data and/or analytics can be gathered and provide for a one or more vehicle(s) about e.g. road obstacles, constructions sites, weather conditions and/or road conditions, passing manoeuvre or platooning of vehicles in a convoy; page 21, lines 4-13, discussing that a vehicle may store sensor data in the peer-to-peer application for the purpose of maintenance. The peer-to-peer application can propose maintenance activities…Vehicle maintenance activities can be planned and coordinated in accordance to location, usage or route planning data. This type of coordination may be especially important for transport units, such as trucks, that are maintained along their logistics route; page 26, lines 8-18, discussing that a decentralized register can be readable at least by a part of the participants of the peer-to-peer network. In particular, every computer node including e.g. the at least one peer-to-peer module assigned to vehicle can comprise the peer-to-peer application. The decentralized register may be read at least by each participant of the peer-to-peer network…; page 40, lines 9-17, discussing that control logic can be agreed in advance in an access transaction agreement; page 41, lines 19-22, discussing that the peer-to-peer application provides traffic status information to the peer-to-peer module. In this case the navigation module may be configured to determine the optimal route based on the set destination and the provided traffic status information on its own; page 43, lines 24-28, discussing that the traffic system comprises a peer-to-peer network with two depicted nodes…; page 52, lines 27-31, discussing that Figure 6 shows a schematic view of another embodiment of a traffic system of the invention…The nodes 602.2, 604.2, may be cars and the peer-to-peer modules of the cars, respectively. The node 640.1 may be realized by a peer-to-peer module integrated in a user terminal. Node 643.2, 644.1 may be the peer-to-peer modules of other vehicles, such as a truck, train, and/or drone; page 16, lines 11-22; page 40, lines 29-31 & page 41, lines 1-22),

wherein each vehicle, represented as an entity in a distributed ledger system, enters into transaction agreements with the route elements, likewise represented as entities in said distributed ledger system (page 14, lines 27-31 & page 15, lines 1-3, discussing that according to an access and/or a parking transaction agreement, the access and/or parking within a predefined area requires the conduction of a parking transaction criterion transaction. Preferably, after the conduction of an access and/or a parking action, the peer-to-peer application may be configured to conduct an access and/or a parking criterion transaction action based on the generated parking transaction agreement. For instance, the peer-to-peer application can initiate, control and/or conduct the transfer of an agreed amount of cryptocurrency from an user of a vehicle and a provider of the parking space of the predefined area [i.e., This shows that each vehicle enters into transaction agreements with the route elements – This interpretation is consistent with the Application at paragraph 0005, which indicates that “Besides, usage-regulated parking spaces for vehicles, such as car parks, but also vehicle stopping points at gates, public transport stops and loading or unloading points in goods traffic may also be the subject of such a scheduling and control method according to the invention.”]; page 24, lines 24-31 & page 28, lines 1-5, discussing that the peer-to-peer application can be a block chain or decentral ledger…The block chain technology or "decentral ledger technology" is already used in the payment by means of a crypto currency, such as Bitcoin...In addition, the block chain can be used to generate a release information caused by at least the peer-to-peer module in a tamper-proof manner. The block chain according to the present embodiment is particularly a decentralized, peer-to-peer-based register in which all data related to a traffic action and other messages sent by peer-to-peer modules can be logged; page 41, lines 11-22, discussing that it may be possible that there is a plurality of predefined areas comprising one or more parking space(s)...Access to the parking space may be provided via an access transaction agreement (which can be part of the parking transaction agreement)...Thereby, the parking transaction criterion of the first predefined area 332.1 may be different from the parking transaction criterion of the further predefined area 332.2. These data may be stored in the peer-to-peer application and/or a file storage, such as a decentral file storage system; page 48, lines 4-9, discussing that a general parking transaction agreement may be generated during a registration process of an entity for e.g. a specific parking action peer-to-peer network configured to control parking actions; page 52, lines 27-31),

wherein each transaction agreement of a vehicle with a route element comprises at least one time specification defining the period of time for which the route element is occupied by the vehicle (page 14, lines 27-31 & page 15, lines 1-3, discussing that according to an access and/or a parking transaction agreement, the access and/or parking within a predefined area requires the conduction of a parking transaction criterion transaction. Preferably, after the conduction of an access and/or a parking action, the peer-to-peer application may be configured to conduct an access and/or a parking criterion transaction action based on the generated parking transaction agreement. For instance, the peer-to-peer application can initiate, control and/or conduct the transfer of an agreed amount of cryptocurrency from an user of a vehicle and a provider of the parking space of the predefined area. In the case, the amount depends on the duration of the access and/or parking action [i.e., the duration of the vehicle access and/or parking action suggests a period of time for which the route element is occupied by the vehicle], the peer-to-peer application may be configured to detect the duration of the access and/or parking state of the vehicle. Alternatively or additionally, the sensor module assigned to the vehicle may be configured to detect the duration of the access and/or parking state vehicle. In the case, also the vehicle checks the duration, the correct calculation of the amount of cryptocurrency depending on said duration can be verified by the user of the vehicle).

Stöcker does not explicitly teach wherein the route elements belong to a path necessary for a run of the vehicle. However, Carsten in the analogous art of transportation management teaches this concept. Carsten teaches:

wherein the route elements belong to a path necessary for a run of the vehicle (paragraph 0004, discussing that a mobile transport unit [i.e., vehicle] can use at least one suitable transport channel of a transport network, such as suitable transport route. It shall be understood that in order to transport an object from a first entity to a further entity one or more mobile transport units can be used. For instance, suitable delivery stations can be provided for delivering an object from a first mobile transport unit to a further mobile transport unit; paragraph 0038, discussing that delivery network optimization and route planning for one or more transport/s of object/s can be done by the peer-to-peer application or network and/or the peer-to-peer application or network can supervise an optimization and route planning process application; paragraph 0077, discussing that the transport provider entity is configured to determine free transport capacity information of preferably all mobile transport units controlled or managed by the transport provider entity. Furthermore, the transport provider entity can be configured to determine additional information, such as route planning, estimated time to arrival, locations and congestions. A free capacity information may comprise the free space of a transport volume of a mobile transport unit between at least two delivery stations, an identification of the respective mobile transport unit...For instance, a free capacity information may comprise an indication about free containers of a railway vehicle moving between at least a start location and an end location, wherein the railway vehicle has a starting time x and an ending time y...; paragraph 0128, discussing an agreed transport path; paragraph 0039).

Stöcker is directed toward transport unit management. Carsten is directed toward transport systems. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stöcker with Carsten because the references are analogous art because they are both directed to solutions for transportation planning, which falls within applicant’s field of endeavor (transportation management system), and because modifying the Stöcker to include Carsten’s feature for including route elements belonging to a path necessary for a run of the vehicle, in the manner claimed, would serve the motivation of monitoring the accuracy of object transport agreements and the accuracy of logistics route planning and optimization (Carsten at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Stöcker-Carsten combination teaches the method for scheduling or controlling the movements of a plurality of vehicles over a network of routes according to claim 6. Stöcker further teaches wherein each transaction agreement of a vehicle with a route element comprises a further transaction criterion which designates a fee to be paid for the occupancy of the route element by the vehicle (page 16, lines 11-22, discussing that in order to reduce traffic jams, the at least one toll criterion may be a location-based and/or dynamic toll criterion (e.g. between a minimum and maximum value to be paid) wherein the actual value may depend on a location, an expected traffic state or current traffic state of said toll-liable route and/or time. Furthermore, at least one toll criterion may be a priority toll criterion (e.g. between a minimum and maximum value to be paid) for using less congested traffic ways with higher priorities (e.g. fast lane or fast track). Traffic jams may be at least reduced and/or better controlled. Pricing schemes of toll-liable actions can depend on dynamic traffic parameters and/or vehicle specific attribute(s) which are defined in the peer-to-peer application (e.g. different prices for cars or trucks depending on density of traffic). Dynamic pricing via the peer-to-peer application can be used to steer or optimize traffic flows; page 19, lines 22-31 & page 20, lines 1-9, discussing that the at least one peer-to-peer module may be configured to cause generating of at least one vehicle sharing transaction agreement about at least one vehicle sharing action of the vehicle by means of the at least one peer-to-peer application. A vehicle sharing transaction agreement may be generated in a similar way as described above in connection with e.g. the parking transaction agreement. Preferably after the conduction of a vehicle sharing action, the peer-to-peer application may be configured to conduct a vehicle sharing criterion transaction action based on the generated vehicle sharing action transaction agreement. For instance, based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) [i.e., a particular amount of cryptocurrency per time unit corresponds to a fee to be paid for the occupancy of the route element by the vehicle] the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…; page 31, lines 24-25, discussing that financial values can be (instantaneously) exchanged with a transaction via a cryptocurrency).

As per claim 8, the Stöcker-Carsten combination teaches the method for scheduling or controlling the movements of a plurality of vehicles over a network of routes according to claim 6. Stöcker further teaches wherein the distributed ledger system is configured as a blockchain (page 26, lines 8-18, discussing that a decentralized register can be readable at least by a part of the participants of the peer-to-peer network. In particular, every computer node including e.g. the at least one peer-to-peer module assigned to vehicle can comprise the peer-to-peer application. The decentralized register may be read at least by each participant of the peer-to-peer network. In particular, all peer-to-peer modules and all other computers of the peer-to-peer network can preferably read all information in the peer-to-peer application formed as a register…A message or transaction sent to a smart contract will start the execution of the code of the smart contract while using data stored in the smart contract; page 24, lines 24-31 & page 28, lines 1-5, discussing that the peer-to-peer application can be a block chain or decentral ledger…The block chain technology or "decentral ledger technology" is already used in the payment by means of a crypto currency, such as Bitcoin...In addition, the block chain can be used to generate a release information caused by at least the peer-to-peer module in a tamper-proof manner. The block chain according to the present embodiment is particularly a decentralized, peer-to-peer-based register in which all data related to a traffic action and other messages sent by peer-to-peer modules can be logged).

As per claim 9, the Stöcker-Carsten combination teaches the method for scheduling or controlling the movements of a plurality of vehicles over a network of routes according to claim 6. Stöcker further teaches wherein the method comprises at least one transaction agreement of a first vehicle with a second vehicle (page 24, lines 24-31 & page 28, lines 1-5, discussing that the peer-to-peer application can be a block chain or decentral ledger...In addition, the block chain can be used to generate a release information caused by at least the peer-to-peer module in a tamper-proof manner. The block chain according to the present embodiment is particularly a decentralized, peer-to-peer-based register in which all data related to a traffic action and other messages sent by peer-to-peer modules can be logged; page 32, lines 8-27, discussing that at least one financial and/or traffic system transaction among at least two entities, such as vehicles, toll, parking,…and/or users may be secured via at least one smart contract [i.e., the at least one smart contract between at least two entities such as vehicles shows the transaction agreement of a first vehicle with a second vehicle]. A transaction may invoke the execution of the smart contract. With this transaction a deposit or escrow in form of a cryptocurrency may be stored in the smart contract by the entity that orders a product. The entity may send a signed confirmation to the smart contract when it has triggered or executes (e.g. entering a toll and/or access area or parking space) the activity. The deposit may be sent to a unit or an entity of a traffic system when activities are performed as defined in the transaction agreement and/or it receives the signed confirmation message or in accordance to any other payment conditions defined in the transaction agreement. At the end of a traffic journey (e.g. planned route or car sharing agreement or traffic way usage agreement) all remaining funds may be sent back to the entity that provided the deposit [i.e., This shows that the method comprises a transaction agreement of a first vehicle with a second vehicle]. In case there are open EV car charging, maintenance, toll, parking, access or law enforcement activities parts or the full deposit will remain in the deposit until a defined time (defined in transaction agreement business logic). In addition payment condition(s) such as pre- or post-payments can be implemented in the smart contract logic as well. Overall the smart contract provides a secure and transparent payment process with no middle man involved), but it does not explicitly teach that the transaction agreement is concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time. However, Carsten in the analogous art of transportation management teaches this concept. Carsten teaches:

wherein the method comprises at least one transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time (paragraph 0004, discussing that a mobile transport unit [i.e., vehicle] can use at least one suitable transport channel of a transport network, such as suitable transport route. It shall be understood that in order to transport an object from a first entity to a further entity one or more mobile transport units can be used. For instance, suitable delivery stations can be provided for delivering an object from a first mobile transport unit to a further mobile transport unit; paragraph 0105, discussing that an object transport agreement (and/or an object transaction agreement) may be stored within a smart contract...In the object transport agreement, in particular, the exchange or the delivery or receipt of a certain amount of object/s until a particular time point from a particular entity to a particular further entity and/or a transaction criterion as a given price, can be agreed between a first entity and a transport broker entity and/or a (sub) transport provider entity. For example, the first entity can cause the transport broker entity by means of the block chain to generate an agreement that a mobile transport unit will collect at least one object from the first entity at a time point x and will deliver the object to a further entity until time point Y for a particular price [i.e., This shows that the transaction agreement is concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time]; paragraph 0109, discussing that after a positive verification of the object transport data, an agreed transaction criterion transaction can be generated and performed by means of the block chain).

Stöcker is directed toward transport unit management. Carsten is directed toward transport systems. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stöcker with Carsten because the references are analogous art because they are both directed to solutions for transportation planning, which falls within applicant’s field of endeavor (transportation management system), and because modifying the Stöcker to include Carsten’s feature for including at least one transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time, in the manner claimed, would serve the motivation of monitoring the accuracy of object transport agreements and the accuracy of logistics route planning and optimization (Carsten at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Stöcker-Carsten combination teaches the method for scheduling or controlling the movements of a plurality of vehicles over a network of routes according to claim 9. While Stöcker teaches a fee to be paid (page 16, lines 11-22, discussing that in order to reduce traffic jams, the at least one toll criterion may be a location-based and/or dynamic toll criterion (e.g. between a minimum and maximum value to be paid) wherein the actual value may depend on a location, an expected traffic state or current traffic state of said toll-liable route and/or time. Furthermore, at least one toll criterion may be a priority toll criterion (e.g. between a minimum and maximum value to be paid) for using less congested traffic ways with higher priorities (e.g. fast lane or fast track). Traffic jams may be at least reduced and/or better controlled. Pricing schemes of toll-liable actions can depend on dynamic traffic parameters and/or vehicle specific attribute(s) which are defined in the peer-to-peer application (e.g. different prices for cars or trucks depending on density of traffic; page 19, lines 22-31 & page 20, lines 1-9, discussing that the at least one peer-to-peer module may be configured to cause generating of at least one vehicle sharing transaction agreement about at least one vehicle sharing action of the vehicle by means of the at least one peer-to-peer application...Preferably after the conduction of a vehicle sharing action, the peer-to-peer application may be configured to conduct a vehicle sharing criterion transaction action based on the generated vehicle sharing action transaction agreement. For instance, based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) [i.e., a particular amount of cryptocurrency per time unit corresponds to a fee to be paid for the occupancy of the route element by the vehicle] the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…; page 31, lines 24-25), it does not explicitly teach wherein the transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time contains a further transaction criterion designating a fee to be paid by the second vehicle for the exchange or release of the route element. However, Carsten in the analogous art of transportation management teaches this concept. Carsten teaches:

 wherein the transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time contains a further transaction criterion designating a fee to be paid by the second vehicle for the exchange or release of the route element (paragraph 0028, discussing that after the positive verification of the transfer of the specified amount by at least a part of the peers of the respective peer-to-peer network, the delivery of the object can be finalized [i.e., the specified amount to be paid by a peer of the peer-to-peer network for the release of the transportation object suggests a fee to be paid by the second vehicle for the release of the route element]. For instance, the transport broker entity can control the mobile transport unit such that the object is delivered. Additionally or alternatively, an operation of the transported object can be released; paragraph 0043, discussing that by different mobile transport units independent from each other, such as drones, railway vehicles, taxis and/or bicycles, can be combined and synchronized to each other for the transportation of at least one object by means of the decentral peer-to-peer application; paragraph 0105, discussing that an object transport agreement (and/or an object transaction agreement) may be stored within a smart contract...In the object transport agreement, in particular, the exchange or the delivery or receipt of a certain amount of object/s until a particular time point from a particular entity to a particular further entity and/or a transaction criterion as a given price, can be agreed between a first entity and a transport broker entity and/or a (sub) transport provider entity. For example, the first entity can cause the transport broker entity by means of the block chain to generate an agreement that a mobile transport unit will collect at least one object from the first entity at a time point x and will deliver the object to a further entity until time point Y for a particular price; paragraph 0139, discussing that the object can be transported and delivered by means of one or more mobile transport units. It shall be understood, that prior to the actual delivery of the object, an entire (or only a part) of the agreed price in an object transaction agreement can be transferred in the form of crypto money from the further entity to the first entity. This can be performed by means of the first peer-to-peer network, in particular, in a tamper-proof manner. Especially, a plausibility test as described above can be carried out by at least a portion of the peers. Then the object can actually be delivered and/or released, as described above; paragraph 0140, discussing that it shall be understood that a delivery condition can also define that a particular price is transmitted e.g. after the actual delivery of the object and/or a positive initial operation of the object; paragraphs 0042, 0109).

Stöcker is directed toward transport unit management. Carsten is directed toward transport systems. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stöcker with Carsten because the references are analogous art because they are both directed to solutions for transportation planning, which falls within applicant’s field of endeavor (transportation management system), and because modifying the Stöcker to include Carsten’s feature for including a transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time containing a further transaction criterion designating a fee to be paid by the second vehicle for the exchange or release of the route element, in the manner claimed, would serve the motivation of monitoring the accuracy of object transport agreements and the accuracy of logistics route planning and optimization (Carsten at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, the Stöcker-Carsten combination teaches the method for scheduling or controlling the movements of a plurality of vehicles over a network of routes according to claim 7. Stöcker further teaches wherein the distributed ledger system is configured as a blockchain (page 12, lines 1-8, discussing that the at least one peer-to-peer application, such as a block chain, can be configured to facilitate the process of exchanging secure messages between one or many vehicles and/or a central system and or amongst individual vehicles by mans of secure identities or smart assets; page 26, lines 8-18, discussing that a decentralized register can be readable at least by a part of the participants of the peer-to-peer network. In particular, every computer node including e.g. the at least one peer-to-peer module assigned to vehicle can comprise the peer-to-peer application. The decentralized register may be read at least by each participant of the peer-to-peer network. In particular, all peer-to-peer modules and all other computers of the peer-to-peer network can preferably read all information in the peer-to-peer application formed as a register…A message or transaction sent to a smart contract will start the execution of the code of the smart contract while using data stored in the smart contract; page 24, lines 24-31 & page 28, lines 1-5, discussing that the peer-to-peer application can be a block chain or decentral ledger…The block chain technology or "decentral ledger technology" is already used in the payment by means of a crypto currency, such as Bitcoin...In addition, the block chain can be used to generate a release information caused by at least the peer-to-peer module in a tamper-proof manner. The block chain according to the present embodiment is particularly a decentralized, peer-to-peer-based register in which all data related to a traffic action and other messages sent by peer-to-peer modules can be logged).

As per claim 12, the Stöcker-Carsten combination teaches the method for scheduling or controlling the movements of a plurality of vehicles over a network of routes according to claim 7. Stöcker further teaches wherein the method comprises at least one transaction agreement of a first vehicle with a second vehicle (page 24, lines 24-31 & page 28, lines 1-5, discussing that the peer-to-peer application can be a block chain or decentral ledger...In addition, the block chain can be used to generate a release information caused by at least the peer-to-peer module in a tamper-proof manner. The block chain according to the present embodiment is particularly a decentralized, peer-to-peer-based register in which all data related to a traffic action and other messages sent by peer-to-peer modules can be logged; page 32, lines 8-27, discussing that at least one financial and/or traffic system transaction among at least two entities, such as vehicles, toll, parking,…and/or users may be secured via at least one smart contract [i.e., the at least one smart contract between at least two entities such as vehicles shows the transaction agreement of a first vehicle with a second vehicle]. A transaction may invoke the execution of the smart contract. With this transaction a deposit or escrow in form of a cryptocurrency may be stored in the smart contract by the entity that orders a product. The entity may send a signed confirmation to the smart contract when it has triggered or executes (e.g. entering a toll and/or access area or parking space) the activity. The deposit may be sent to a unit or an entity of a traffic system when activities are performed as defined in the transaction agreement and/or it receives the signed confirmation message or in accordance to any other payment conditions defined in the transaction agreement. At the end of a traffic journey (e.g. planned route or car sharing agreement or traffic way usage agreement) all remaining funds may be sent back to the entity that provided the deposit [i.e., This shows that the method comprises a transaction agreement of a first vehicle with a second vehicle]. In case there are open EV car charging, maintenance, toll, parking, access or law enforcement activities parts or the full deposit will remain in the deposit until a defined time (defined in transaction agreement business logic). In addition payment condition(s) such as pre- or post-payments can be implemented in the smart contract logic as well. Overall the smart contract provides a secure and transparent payment process with no middle man involved), but it does not explicitly teach that the transaction agreement is concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time. However, Carsten in the analogous art of transportation management teaches this concept. Carsten teaches:

wherein the method comprises at least one transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time (paragraph 0004, discussing that a mobile transport unit [i.e., vehicle] can use at least one suitable transport channel of a transport network, such as suitable transport route. It shall be understood that in order to transport an object from a first entity to a further entity one or more mobile transport units can be used. For instance, suitable delivery stations can be provided for delivering an object from a first mobile transport unit to a further mobile transport unit; paragraph 0105, discussing that an object transport agreement (and/or an object transaction agreement) may be stored within a smart contract...In the object transport agreement, in particular, the exchange or the delivery or receipt of a certain amount of object/s until a particular time point from a particular entity to a particular further entity and/or a transaction criterion as a given price, can be agreed between a first entity and a transport broker entity and/or a (sub) transport provider entity. For example, the first entity can cause the transport broker entity by means of the block chain to generate an agreement that a mobile transport unit will collect at least one object from the first entity at a time point x and will deliver the object to a further entity until time point Y for a particular price [i.e., This shows that the transaction agreement is concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time]; paragraph 0109, discussing that after a positive verification of the object transport data, an agreed transaction criterion transaction can be generated and performed by means of the block chain).

Stöcker is directed toward transport unit management. Carsten is directed toward transport systems. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stöcker with Carsten because the references are analogous art because they are both directed to solutions for transportation planning, which falls within applicant’s field of endeavor (transportation management system), and because modifying the Stöcker to include Carsten’s feature for including at least one transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time, in the manner claimed, would serve the motivation of monitoring the accuracy of object transport agreements and the accuracy of logistics route planning and optimization (Carsten at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, the Stöcker-Carsten combination teaches the method for scheduling or controlling the movements of a plurality of vehicles over a network of routes according to claim 8. Stöcker further teaches wherein the method comprises at least one transaction agreement of a first vehicle with a second vehicle (page 24, lines 24-31 & page 28, lines 1-5, discussing that the peer-to-peer application can be a block chain or decentral ledger...In addition, the block chain can be used to generate a release information caused by at least the peer-to-peer module in a tamper-proof manner. The block chain according to the present embodiment is particularly a decentralized, peer-to-peer-based register in which all data related to a traffic action and other messages sent by peer-to-peer modules can be logged; page 32, lines 8-27, discussing that at least one financial and/or traffic system transaction among at least two entities, such as vehicles, toll, parking,…and/or users may be secured via at least one smart contract [i.e., the at least one smart contract between at least two entities such as vehicles shows the transaction agreement of a first vehicle with a second vehicle]. A transaction may invoke the execution of the smart contract. With this transaction a deposit or escrow in form of a cryptocurrency may be stored in the smart contract by the entity that orders a product. The entity may send a signed confirmation to the smart contract when it has triggered or executes (e.g. entering a toll and/or access area or parking space) the activity. The deposit may be sent to a unit or an entity of a traffic system when activities are performed as defined in the transaction agreement and/or it receives the signed confirmation message or in accordance to any other payment conditions defined in the transaction agreement. At the end of a traffic journey (e.g. planned route or car sharing agreement or traffic way usage agreement) all remaining funds may be sent back to the entity that provided the deposit [i.e., This shows that the method comprises a transaction agreement of a first vehicle with a second vehicle]. In case there are open EV car charging, maintenance, toll, parking, access or law enforcement activities parts or the full deposit will remain in the deposit until a defined time (defined in transaction agreement business logic). In addition payment condition(s) such as pre- or post-payments can be implemented in the smart contract logic as well. Overall the smart contract provides a secure and transparent payment process with no middle man involved), but it does not explicitly teach that the transaction agreement is concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time. However, Carsten in the analogous art of transportation management teaches this concept. Carsten teaches:

wherein the method comprises at least one transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time (paragraph 0004, discussing that a mobile transport unit [i.e., vehicle] can use at least one suitable transport channel of a transport network, such as suitable transport route. It shall be understood that in order to transport an object from a first entity to a further entity one or more mobile transport units can be used. For instance, suitable delivery stations can be provided for delivering an object from a first mobile transport unit to a further mobile transport unit; paragraph 0105, discussing that an object transport agreement (and/or an object transaction agreement) may be stored within a smart contract...In the object transport agreement, in particular, the exchange or the delivery or receipt of a certain amount of object/s until a particular time point from a particular entity to a particular further entity and/or a transaction criterion as a given price, can be agreed between a first entity and a transport broker entity and/or a (sub) transport provider entity. For example, the first entity can cause the transport broker entity by means of the block chain to generate an agreement that a mobile transport unit will collect at least one object from the first entity at a time point x and will deliver the object to a further entity until time point Y for a particular price [i.e., This shows that the transaction agreement is concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time]; paragraph 0109, discussing that after a positive verification of the object transport data, an agreed transaction criterion transaction can be generated and performed by means of the block chain).

Stöcker is directed toward transport unit management. Carsten is directed toward transport systems. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation planning . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stöcker with Carsten because the references are analogous art because they are both directed to solutions for transportation planning, which falls within applicant’s field of endeavor (transportation management system), and because modifying the Stöcker to include Carsten’s feature for including at least one transaction agreement of a first vehicle with a second vehicle concerning the exchange or release of a route element occupied by the first vehicle during a defined period of time, in the manner claimed, would serve the motivation of monitoring the accuracy of object transport agreements and the accuracy of logistics route planning and optimization (Carsten at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Amacker et al., Pub. No.: US 2019/0275894 A1 – describes a system and method for distributed energy exchange using a token ecosystem.
B.	Sharp et al., Pub. No.: US 2020/0247611 A1 –  describes a  motion control system arranged to address a number of the plurality of the transporting vessels and provide respective instructions thereto in order to affect translation of the relocatable transporting vessel within the cluster in accordance with the determined path.
C.	Amorim de Faria Cardote, Pub. No.: US 2019/0208442 A1 – describes methods and system for distributed transactions in a network of moving things.
D.	Lei, Ao, et al. "Blockchain-based dynamic key management for heterogeneous intelligent transportation systems." IEEE Internet of Things Journal 4.6 (2017): 1832-1843 – describes an intelligent transportation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683